CHANCELLOR OF HIGHER EDUCATION — EXEMPT FROM CENTRAL PURCHASING ACT Those state agencies or entities exempt from the provisions of the Central Purchasing Act pursuant to 74 O.S. 85.3 [74-85.3] (1971), do not include the Office of the Chancellor of the State System of Higher Education.  This is to acknowledge receipt of your letter wherein you ask in effect, if the exemption provided in Title 74 O.S. 85.3 [74-85.3] (1971) for "institutions of higher learning" includes the Office of the Chancellor of the State System of Higher Education.  Title 74 O.S. 85.1 [74-85.1] through 74 O.S. 85.21 [74-85.21] (1971) comprise the Central Purchasing Act. Generally, all state agencies, boards, commissions and departments are subject to its provisions; however, certain agencies or entities are exempt from its provisions, and among these exemptions are institutions of higher learning.  Title 74 O.S. 85.3 [74-85.3] (1971), states in part: ". . . The provisions of this Act shall not apply to county government, nor to institutions of higher learning." Title 70 O.S. 3201 [70-3201] (1971), sets out the institutions of higher learning. The Office of the Chancellor of the State System of Higher Education is not included in this list of institutions, nor is the Oklahoma State Regents for Higher Education. Title 70 O.S. 3102 [70-3102] (1971), defines "State Educational Institutions" as: "Any institution supported wholly or in part by direct legislative appropriations and offering courses of education of any kind beyond or in addition to the twelfth grade, or its equivalent, as such grade is generally understood and accepted in the public school system of Oklahoma, whether called a university, college, junior college, school or academy." Thus, it is apparent that "institutions of higher learning" refers to the various colleges and universities in the state supported in whole or in part by legislative appropriations. This term does not include the Office of the Chancellor or the State Regents of Higher Education.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Those state agencies or entities exempt from the provisions of the Central Purchasing Act pursuant to 74 O.S. 85.3 [74-85.3] (1971), do not include the Office of the Chancellor of the State System of Higher Education. (Todd Markum)